Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 8, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jian Xu et al. “High Sensitivity Polyvinylidene Fluoride Microphone Based on Area Ratio Amplification and Minimal Capacitance” in view of Takeuchi et al. (US20060197413). 

As to Claim 1, Jian Xu teaches a production method of a microphone ( PVDF microphone, abstract) , wherein the microphone ( Figure 1 and 2) comprises: a film of piezoelectric material ( PVDF film); a lower electrode disposed on a lower side of the piezoelectric film ( electrodes Figure 1a); a patterned upper electrode( Pattern Bonded to Metalized film, Figure 1a) comprising pads disposed on an upper side of the piezoelectric film ( micro-pillar design, page 2, [0002], Figures 1a- 1c and Figure 2 a-c); pillars disposed on the pads of the patterned electrode; a rigid dish disposed on said pillars ( Top plate Bonded to pattern, Figure a-c). Regarding the following: said method comprising the following steps: making of the patterned upper electrode by means of a first deposition of conductive material on an upper side of the piezoelectric film in such a way to form the pads of the patterned electrode; and making of the pillars by means of successive depositions of rigid material, in aligned position on the pads of the patterned electrode, wherein said first deposition and said successive depositions are made by means of screen-printing, dispenser-printing or spray-coating of material in liquid or semifluid state, Jian Xu teaches PVDF pillars manufactured using photolithography techniques, page 2, col. 1 [0002] and further teaches the pattern can be made using various techniques such as milling, laser cutting and photolithography which makes this process flexible and simple. See at least page 2, col. 2 [0002]. Jian, Xu does not explicitly teach the method in which patterned upper electrode by means of a first deposition of conductive material on an upper side of the piezoelectric film in such a way to form the pads of the patterned electrode… wherein said first deposition and said successive depositions are made by means of screen-printing, dispenser-printing or spray-coating of material in liquid or semifluid state.”  However, screen printing or spray coating or deposition processes are well-known in the art. Takeuchi in related field (actuator device) teaches on [0224] The electrodes 74a, 74b may be formed on the 
As to Claim 2, Jian, Xu in view of Takeuchi teaches the limitations of Claim 1, and wherein said lower electrode is obtained by means of a deposition of conductive material on the lower side of the piezoelectric film by means of screen-printing, dispenser-printing or spray-coating of material in liquid or semifluid state, Takeuchi in related field (actuator device) teaches on [0224] The electrodes 74a, 74b may be formed on the actuator substrate 32 by a film forming process such as photolithography, screen printing dipping, coating, electrophoresis, ion beam process, sputtering, vacuum evaporation, ion plating, chemical vapor deposition (CVD), plating, etc.[0241] Films may 
As to Claim 8, Jian, Xu in view of Takeuchi teaches the limitations of Claim 1, and wherein said piezoelectric film is made of polyvinylidene fluoride (PVDF) or aluminum nitride (AlN) and polylactic acid (PLLA), (PVDF film, abstract).
As to Claim 10, Jian Xu teaches a production method of a microphone ( PVDF microphone, abstract) , wherein the microphone ( Figure 1 and 2) comprises: a film of piezoelectric material ( PVDF film); a lower electrode disposed on a lower side of the piezoelectric film ( electrodes Figure 1a); a rigid dish ( Top plate Bonded to pattern, Figure a-c); a patterned upper electrode( Pattern Bonded to Metalized film, Figure 1a) comprising pads disposed on the lower side of the rigid dish ( micro-pillar design, page 2, [0002], Figures 1a- 1c and Figure 2 a-c. Regarding the following: said method comprising the following steps: making of the patterned upper electrode by means of a first deposition of conductive material on an upper side of the piezoelectric film in such a way to form the pads of the patterned electrode; and making of the pillars by means of successive depositions of rigid material, in aligned position on the pads of the patterned electrode, wherein said first deposition and said successive depositions are made by means of screen-printing, dispenser-printing or spray-coating of material in liquid or semifluid state, Jian Xu teaches PVDF pillars manufactured using photolithography techniques, page 2, col. 1 [0002] and further teaches the pattern can be made using various techniques such as milling, laser cutting and photolithography which makes this process flexible and simple. See at least page 2, col. 2 [0002]. Jian, Xu does not explicitly teach the method in which patterned upper electrode by means of a first deposition of conductive material on an upper side of the piezoelectric film in such a way to form the pads of the patterned electrode… wherein said first deposition and said successive depositions are made by means of screen-printing, dispenser-printing or spray-coating of material in liquid or semifluid state.”  However, screen printing or spray coating or deposition processes are well-known in the art. Takeuchi in related field (actuator device) teaches on [0224] The electrodes 74a, 74b may be formed on the actuator substrate 32 by a film forming process such as photolithography, screen printing dipping, coating, electrophoresis, ion beam process, sputtering, vacuum evaporation, ion plating, chemical vapor deposition (CVD), plating, etc.[0241] Films may be grown on the surfaces of the actuator substrate 32 and the joint plate 40 by a film applying process which directly applies a chip-like or web-like film, a thick-film forming process such as a screen printing process, a photolithographic process, a spray dipping process, or a coating process, or a thin-film forming process such as an ion beam process, a sputtering process, a vacuum evaporation process, an ion plating process, a chemical vapor deposition (CVD) process, a plating process, or like, which applies a powder, a paste, a liquid , a gas, ions, or the like as a raw material of a film. It would have been obvious to one of ordinary skill in the art, to use an alternative method of 
As to Claim 11, Jian, Xu in view of Takeuchi teaches the limitations of Claim 10, and wherein said lower electrode is obtained by means of a deposition of conductive material on the lower side of the piezoelectric film by means of screen-printing, dispenser-printing or spray-coating of material in liquid or semifluid state, Takeuchi in related field (actuator device) teaches on [0224] The electrodes 74a, 74b may be formed on the actuator substrate 32 by a film forming process such as photolithography, screen printing dipping, coating, electrophoresis, ion beam process, sputtering, vacuum evaporation, ion plating, chemical vapor deposition (CVD), plating, etc.[0241] Films may be grown on the surfaces of the actuator substrate 32 and the joint plate 40 by a film applying process which directly applies a chip-like or web-like film, a thick-film forming process such as a screen printing process, a photolithographic process, a spray dipping process, or a coating process, or a thin-film forming process such as an ion beam process, a sputtering process, a vacuum evaporation process, an ion plating process, a chemical vapor deposition (CVD) process, a plating process, or like, which applies a powder, a paste, a liquid , a gas, ions, or the like as a raw material of a film.

As to Claim 17, Jian, Xu in view of Takeuchi teaches the limitations of Claim 10, and wherein said piezoelectric film is made of polyvinylidene fluoride (PVDF) or aluminum nitride (AlN) and polylactic acid (PLLA, (PVDF film, abstract).
Allowable Subject Matter
1.	Claims 3-7, 9, 12-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651